Citation Nr: 0308589	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  96-36 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating higher than 30 percent prior to May 
19, 2000 for residuals of a fracture of the pelvis and left 
hip.  

Entitlement to an increased rating for residuals of a 
fracture of the pelvis and left hip, currently evaluated as 
40 percent disabling.

(The issues of entitlement to a rating higher than 20 percent 
for service-connected lumbosacral strain prior to June 13, 
2002 and entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling will be 
the topics of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to January 
1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board is undertaking additional development on the issues 
of entitlement to a rating higher than 20 percent for 
service-connected lumbosacral strain prior to June 13, 2002, 
and entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling, pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903 (2002).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Prior to May 19, 2000, the veteran's residuals of pelvis 
and left hip fractures included flexion so limited by pain 
that flexion could not be measured and is presumed to be 
limited to 10 degrees or less.   

3.  The veteran's residuals of pelvis and left hip fractures 
currently consist of flexion limited to 10 degrees with pain 
on motion in the left hip.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent for 
residuals of pelvis and left hip fractures were satisfied 
prior to May 19, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.67, 4.71a, Diagnostic Codes 5003, 
5250, 5251, 5252, 5253 (2002).  

2.  The criteria for an evaluation in excess of 40 percent 
for residuals of pelvis and left hip fractures have not been 
satisfied 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.67, 4.71a, Diagnostic Codes 5003, 5250, 5251, 5252, 5253 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the August 1995, April 
1996, February 2000, July 2000 and November rating decisions 
and Decision Review Officer decision, a June 1996 statement 
of the case and February 2000, July 2000 and November 2002 
supplemental statements of the case.  He was specifically 
told that there was no evidence to support a higher schedular 
evaluation for his service-connected residuals of a fracture 
of the pelvis and left hip.  The RO also notified him by a 
letter dated in August 2000, that he needed to submit 
evidence in support of his claim, such as statements from 
doctors who treated him for the disability at issue.  
Although the August 2000 letter pertained to well-grounded 
claims, the type of evidence solicited from the veteran was 
that which is required under VCAA.  The Board notes in 
addition, that the veteran was notified of the pertinent 
provisions of VCAA in subsequent supplemental statements of 
the case.  Therefore, VA has no outstanding duty to inform 
him that any additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in August 2000, the RO asked him to specify 
where he had received treatment and solicited releases to 
obtain his private records.  The RO also informed him that it 
would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records.  The RO also obtained the 
veteran's VA medical records from the Nashville, Mountain 
Home and Knoxville, Tennessee VA medical facilities.  
Additionally, the RO scheduled the veteran for various VA 
medical examinations in order to determine the current nature 
and extent of his service-connected disability.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Factual Background

The veteran is currently service-connected for the residuals 
of a pelvic fracture, with accompanying left hip trauma, 
which he suffered as a result of a pre-service automobile 
accident.  While in service, he began to experience traumatic 
arthritis in the left hip, with an inability to stand for any 
length of time.  He was discharged from service and granted 
service connection for the residuals of his aggravated pre-
service injuries.  A March 1987 Department of Veterans 
Affairs (VA) examination report noted that the veteran's 
symptomatology was primarily limitation of motion, pain, and 
"locking" of the left hip.  X-rays made at the time revealed 
severe deformity of the pelvis with some protrusion of the 
acetabulum in the left anterior pelvis with mild degenerative 
osteoarthritis of the sacroiliac joint.  No bony or 
degenerative changes were noted in the left hip, however.

When the veteran was examined by VA in November 1996, he was 
noted to have a limp and to demonstrate objective evidence of 
pain.  In checking left hip motion, the examiner noted that 
it was impossible to get a good reading.  The examiner stated 
that he could not lift the veteran's leg past 10 degrees.  
The veteran did not flex the hip at all due to pain in the 
groin area.   The examiner noted that pain would have been 
expected in the hip area.  Other motions were restricted due 
to pain as well.  While reports of VA treatment complied 
subsequent to the November 1996 examination show that the 
veteran had continued complaints in the left hip.  There is 
no indication that range of motion was evaluated prior to the 
August 1999.  
 
The veteran was examined by VA in August 1999.  At that time, 
he reported that he had left hip pain and an occasional 
locking sensation in the joint  On examination, the left hip 
demonstrated flexion to 20 degrees, backward movement was 
less than 5 degrees, abduction was not attempted due to 
apprehension of pain.  There was no crepitation in hip 
maneuvers.  However, there was pain in every direction.  The 
diagnosis was status post fracture of the pelvis and left hip 
with development of arthritis.  The examiner noted that the 
arthritis was believed to be associated with the original 
injury and treatment that followed.  

A May 19, 2000 statement from the veteran's VA primary care 
provider noted that the veteran had deformity on the left 
iliac wing, acetabulum and superior and inferior rami on the 
left consistent with extensive old pelvic fractures.  The 
veteran's left leg was noted to require a built-up shoe, to 
be unable to walk more than 200 feet without resting, to 
stand more than 10 minutes without resting and to be unable 
to sit on his left buttock due to pain.  He reported that his 
pain was an 8 on a scale from 1 to 10.  

In June 2000, radiographic examination was conducted to rule 
out to presence of ankylosis in the left hip.  The July 2000 
radiographic report shows that there was no evidence of 
arthritis or ankylosis except there was poor definition of 
the right sacroiliac joint.  The examiner noted that this 
could be a positive finding of ankylosing spondylitis.  The 
left sacroiliac joint appeared to be normal.  The left side 
of the pelvis and right pubic were misshapened, most likely 
from the old pelvic fracture.  The left acetabulum and hip 
joint were consequently displaced medially, but otherwise 
retained their normal alignment.  

The veteran underwent an orthopedic consultation in November 
2000.  The left hip, pelvis and acetabulum examination 
showed, no evidence of deformity of the pelvis and no pelvic 
obliquity.  There was an apparent 1-inch leg length 
inequality.  The pelvis was stable on compression tests.  
There was no tenderness to palpation of the iliac wings or 
symphysis pubis.  There was tenderness to palpation over the 
bursa between the gluteus maximus-tensor fascia lata and 
greater trochanter.  No obvious neurological abnormalities 
were revealed.  Peroneal divisions of the sciatic nerve were 
intact, as the veteran was able to dorsiflex the foot, 
bilaterally.  The peripheral vascular examination revealed no 
obvious vascular swelling, avascular tissue or varicosities 
in the lower extremities 

The veteran underwent VA examination in November 2001.  At 
that time, he reported that he wore a lift in his shoe due to 
the approximately 1-inch leg length discrepancy in the left 
leg.  He reported that he had pain in his pelvis and anterior 
hip on the right side.  He denied having any locking or 
giving way in the hip.   He was observed to walk with a cane.  
On physical examination, the veteran was observed to walk 
with a limp.  The veteran was noted to have noticeable muscle 
weakness and problems with balance.  Motor strength was 
diminished to 2/5 on the left side.  The veteran was noted to 
be status post fracture of the pelvis with development of 
traumatic arthritis mildly about the left hip.  

The veteran underwent an additional VA examination in June 
2002.  At that time, the veteran was noted to complain of 
pain that was aggravated by activity, by certain positions 
and by maintaining a position for a prolonged period.  As 
described, the pain radiated down the left leg.  The veteran 
denied paresthesias.  He was observed to walk with a cane.  
The range of motion in the left hip was characterized by 
flexion from 0 to 12 degrees, with a bent knee, the left leg 
flexed from 0 to 36 degrees.  Adduction was from zero 0 to 
12, and abduction was from 0 to 18 degrees.  External and 
internal rotation were from 0 to 18 and from 0 to 15, 
respectively.  The diagnosis was status post fracture of the 
left pelvis, left hip and lower spine.  Degenerative 
arthritis of the left hip was noted as well.  

Entitlement to service connection for residuals of a fracture 
of the left hip and pelvis was established in a May 1987 
rating decision.  The veteran was initially assigned a rating 
of 20 percent under diagnostic codes 5299-5255.  By a March 
1994 rating decision, the disability rating was increased 
from 20 percent to 30 percent under diagnostic codes 5299-
5252.  This rating was upheld by the Board in its September 
1994 decision.  The veteran's disability rating was increased 
to 40 percent under the provisions of 38 C.F.R. § 4.71a, 
Codes 5010- 5252 in a July 2000 decision by the Decision 
Review Officer.  The effective date of the award was May 19, 
2000.  As a consequence, this case involves two periods of 
entitlement-entitlement to a rating higher than 30 percent 
prior to May 19, 2000 and entitlement to a 40 percent rating 
currently.  

Pertinent Law and Regulations

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness in self-support.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.  In 
considering the severity of a disability it is essential to 
trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  

Where the veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal.  Ab v. Brown, 6 Vet. App. 35, 38 (1993).  

When an unlisted disease, injury or residual condition is 
encountered, requiring a rating by analogy, the diagnostic 
code number will be "built up" as follows:  The first 2 
digits will be selected from that part of the schedule most 
closely identifying the part, or system of the body involved; 
the last 2 digits will be "99" for all unlisted conditions.  
If the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  
Incidentally, the prefix "52-, used in the veteran's case 
pertains to musculoskeletal diseases.  

Arthritis due to trauma and substantiated by X-ray evidence 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code, unless the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A 40 percent schedular evaluation is assigned where flexion 
of the thigh is limited to 10 degrees.  
38 C.F.R. § 4.71a.Code 5252.  This is the highest schedular 
evaluation assigned for limitation of motion.  The veteran is 
advised that the highest schedular rating assigned for 
limitation of extension is 10 percent.  38 C.F.R. § 4.71a, 
Code 5251.  A 20 percent rating is the highest schedular 
rating assigned for impairment of the thigh involving 
limitation of abduction and rotation.   38 C.F.R. § 4.71a, 
Code 5253.  

Higher schedular evaluations may be assigned for ankylosis of 
the hip or where there is evidence of a flail joint.  The 
minimum evaluation of 60 percent is provided where ankylosis 
is in a favorable position, in flexion at an angle between 20 
and 40 degrees, and slight adduction or abduction.  
38 C.F.R. § 4.71a, Code 5250.  An 80 percent rating is 
assigned for a flail joint.  Also, where the record 
demonstrates femur impairment characterized by fracture of 
the shaft or anatomical neck of the femur, a 60 percent is 
assigned for nonunion, without loose motion and weight 
bearing preserved with the aid of a brace.  
38 C.F.R. § 4.71a, Code 5255.  

With respect to shortening of the lower extremity, a 10 
percent rating is provided for shortening of 1 1/4 to 2 inches 
(3.2 to 5.1 centimeters (cm)).  The veteran is advised that a 
rating for shortening of bones in the lower extremity are not 
to be combined with other ratings for fracture or faulty 
union in the same extremity.  38 C.F.R. § 4.71a, Code 5275.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) ruled 
that the veteran, who had residuals of injury to the right 
side of his face, was entitled to separate ratings for 
disfigurement, a painful scar and muscle injury.  Thus, as a 
matter of law, the appellant was entitled to combine his 10 
percent rating for disfigurement under 7800 with an 
additional 10 percent rating for tender and painful scars 
under Diagnostic Code 7804 and a third 10 percent rating for 
facial muscle injury interfering with mastication under 
Diagnostic Code 5325.  The Court found that the critical 
element was that none of the symptomatology for any one of 
these three manifestations was duplicative of or overlapping 
with the symptomatology of the other two conditions.  But 
instead, each was separate and distinct in nature.  Esteban, 
supra.  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337, the 
Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased-rating claim before 
the RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.



Entitlement Prior to May 19, 2000.

The range of motion in the left hip could not be tested 
adequately in the veteran's 1996 VA examination due to his 
complaints pain.  While reports of VA treatment complied 
subsequent to the November 1996 examination show that the 
veteran had continued complaints in the left hip, there is no 
indication that range of motion was evaluated prior to the 
August 1999 VA examination.  At that time, the veteran showed 
flexion from 0 to 20 degrees.  

Furthermore, in the veteran's case, there is no evidence that 
the veteran currently has tender or otherwise symptomatic 
postoperative scar from any surgery for his service-connected 
disability.  Accordingly, a separate evaluation on that basis 
is not supported by the record.  See Esteban, supra.  

The Board notes that pain has been a primary feature of the 
veteran's pelvic and left hip disability picture.  
Significantly, at the 1996 VA examination, the veteran's pain 
limited him to such and extent that the examiner could not 
adequately evaluate range of motion.  The examiner commented 
that the veteran had great difficulty moving and that it was 
impossible to get a good reading.  He also reported that the 
veteran did not flex the hip at all.  In this situation, the 
Board will presume that the veteran's range of motion was 
limited to 10 degrees or less.  Although the 1999 VA 
examination showed that the veteran was able to flex the hip 
to 20 degrees, it was also noted that veteran experienced 
pain in all directions.  The Board finds that the veteran's 
service-connected disability picture more nearly approximated 
the next higher evaluation.  Accordingly, that the 
preponderance of the evidence favors a 40 percent rating for 
residuals of pelvic and left hip fracture prior to May 19, 
2000.  

Entitlement Since May 19, 2000

The veteran is advised that a 40 percent evaluation is the 
maximum schedular rating for a limitation of motion in the 
hip.  He has not demonstrated ankylosis, flail joint or 
nonunion of the femur.  Since, the May 19, 2000 VA medical 
statement, the veteran has been noted to have flexion limited 
to 10 degrees due to service-connected fractures of the 
pelvis and left hip.  At the most recent VA examination, 
conducted in June 2000, flexion in the left hip with the 
veteran's leg straight was 0 to 12 degrees.  The record 
verifies the presence of leg shortening but the left leg is 
noted to be shorter than the right by no more than 1 inch.  
Thus, the veteran is not entitled to a higher rating on any 
of these bases.  Furthermore, as noted above, the veteran is 
not shown to have symptomatic postoperative scars that would 
warrant a separate rating.  See Esteban, supra.  

Moreover, while pain and muscle weakness have been a primary 
feature of the veteran's pelvic and left hip disability 
picture, the medical evidence does not show the presence of 
such factors as weakened or abnormal movement, excess 
fatigability; incoordination, pain on movement, swelling, 
deformity, atrophy of disuse, instability of station, 
disturbance of locomotion, or interference with sitting, 
standing, or weight-bearing to a degree that would warrant 
the assignment of a higher rating.  Accordingly, the 
preponderance of the evidence does not support a finding of 
rating higher than 40 percent for the current disability in 
the pelvis and left hip.  

Extraschedular Considerations

Finally, the Board finds that the schedular evaluations in 
this case are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
been observed to walk with a limp and to use a cane for 
ambulation as a result of his service-connected disability.  
In the May 19, 2000 statement, the veteran's primary care 
provider noted that the veteran could not walk more than 200 
feet without resting, stand more than 10 minutes without 
resting or sit on his left buttock due to pain.  In addition, 
it was noted that he could not maintain the same position for 
prolonged periods.  However, the veteran has not required 
recent hospitalization for his service-connected pelvic and 
hip fracture residuals and is not shown to require the 
frequency of therapeutic care that would unduly disrupt his 
activities of daily living.  Moreover, he has not shown that 
his service-connected disability is productive of marked 
interference with his ability to work.  Although significant 
impairment of the veteran's vocational activities could be 
anticipated by the service-connected disability, the veteran 
is advised that the disability evaluation is a recognition of 
the industrial impairment demonstrated.  See 38 C.F.R. § 4.1.  
Accordingly, consideration of a higher evaluation on 
extraschedular grounds is not warranted at this time.  


ORDER

A rating no more than 40 percent prior to May 19, 2000 for 
residuals of a fracture of the pelvis and left hip is 
allowed, subject to regulations applicable to the payment of 
monetary awards.  

An increased rating for residuals of a fracture of the pelvis 
and left hip, currently evaluated as 40 percent disabling is 
denied.




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

